As filed with the Securities and Exchange Commission on September 25, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 P.A.M. TRANSPORTATION SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 71-0633135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 297 West Henri De Tonti Boulevard, Tontitown, Arkansas (Address of registrant’s principal executive offices) (Zip Code) P.A.M. TRANSPORTATION SERVICES, INC. 2 P.A.M. TRANSPORTATION SERVICES, INC. 2 STOCK OPTION AND INCENTIVE PLAN (Full title of the plan) Daniel H. Cushman President and Chief Executive Officer P.A.M. Transportation Services, Inc. 297 West Henri De Tonti Boulevard Tontitown, Arkansas 72770 Telephone: (479) 361-9111 (Name, address and telephone number, including area code, of agent for service) Copy to: C. Douglas Buford, Jr., Esq. Courtney C. Crouch, III, Esq. Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C. 425 West Capitol Avenue, Suite 1800
